Case 1:19-cv-04052-JPH-DLP Document 54 Filed 10/12/20 Page 1 of 7 PagelD #: 215

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT
for the

Southern District of Indiana
NICHELLE L. JACKSON

 

 

 

 

 

 

)
)
MED-1 SOLUTIONS, ee Case No.: 1:19-cv-04052-JPH-DLP
)
BILL OF COSTS
Judgment having been entered in the above entitled actionon 09/28/2020 _ against _ Plaintiff, Nichelle L. Jackson ,
the Clerk is requested to tax the following as costs: a
PERS OL TARCTANE wae wes 8 fs epsom ne ws 34 C45 HG Hh pen wnt ann exe av eapapas de ee. S$ 9.00
Fees for service of summons and ee 0.00
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case....., 2883.40
Fees and disbursements for Se a
Fees for witnesses (itemize on BARE MEE 8 rae come sae wan ais Lets WBS BEG Ee'g nek ummm en wwe tnd HR KER heme « ee __ 0.00
Fees for exemplification and the costs of making copies of any materials where the copies are
NECGSSAnLY obtained for Use MH HE CHEE. ao on vie ose S50 Vin9 dd nae emm ean unser srecer occ, _ __ 260.85 ©
PPOERCH Ces UNG 2B TRC TOBE: ae oy wpe wie wn wen omen wie x0 Egy HR Can ex us vom sore vce 9.00
Costs as shown on Mandate of Court of AEDDOGIS wns cus os 5 G8 Lace mma nw xm Haw wae EE IAG oe _ 0.00
Compensation of SPUR APPOl bed exes a os v.93 G28 vnse wasn emer wn vs HS HER ERY don ov eee oer coe aero 0.00 _
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. BOS sex we a 0.00
NN SSS LE LER 5s csr mex un ma W584 Sle Bho vod werpwmrcren wee tea acc i 0.00
TOTAL $ 2,644.25

 

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

Declaration

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

Electronic service [] First class mail, postage prepaid

[] Other:

s/ Attorney:

  

ee

 

For: MED-1 Solutions, LLC Date: 10/12/2020

Name of Claiming Party

 

 

Taxation of Costs

 

 

 

Costs are taxed in the amount of : ; and included in the judgment.
fn oh By: SN ee
Clerk of Court Deputy Clerk Date

 
Case 1:19-cv-04052-JPH-DLP Document 54 Filed 10/12/20 Page 2 of 7 PagelD #: 216

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

 

Witness Fees (computation, ef. 28 U.S.C. 1821 for statutory fees)

 

ATTENDANCE SUBSISTENCE MILEAGE

Total Cost

NAME. CITY AND STATE OF RESIDENCE
Days

Total
Cost

Days

Total
Cost

Miles

Total
Cost

Each Witness

 

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

 

 

 

 

TOTAL $0.00

 

 

 

 

 

NOTICE

Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
“Sec, 1924. Verification of bill of costs.”

“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(d)Q1)

Costs Other than Attorneys’ Fees.

Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

RULE 6
(d) Additional Time After Certain Kinds of Service.
When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
added after the period would otherwise expire under Rule 6(a).
RULE 58(e)
Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.

 

 

 
Case 1:19-cv-04052-JPH-DLP Document 54

 

Nicholas W Levi
Kightlinger & Gray

Filed 10/12/20 Page 3 of 7 PagelD #: 217

INVOICE ,,,

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
61753 9/9/2020 32031
Job Date Case No.
8/3/2020 1:19-cv-04052-JPH-DLP
Case Name

 

Nichelle L. Jackson vs. Med-1 Solutions LLC

 

 

 

 

 

 

 

Payment Terms
211 North Pennsylvania Street
Suite 300 Net 30
Indianapolis, IN 46204
TAKEN DEPOSITION OF:
Nicholas Moline 57.00 Pages @ 3.35 190.95
Exhibit 32.00 Pages @ 0.60 19.20
Archive CD/Electronic Delivery/Online Access 1.00 @ 35.00 35.00
Shipping and Handling 1.00 @ 30.00 30.00
TAKEN DEPOSITION OF:
Joseph Huff 99.00 Pages @ 3.35 331.65
Exhibit 161.00 Pages @ 0.60 96.60
TOTAL DUE >>> $703.40
AFTER 10/9/2020 PAY $808.91

Location of Job: Via Zoom

Thank you for your business! We now accept all major credit cards, a 3% fee will be charged.

Invoices not paid by due date is subject to interest of 1.5% per month. We will make reasonable efforts to allocate payments properly.

EcoScribe may recover any fees and costs it incurs in collecting any unpaid amounts, Any rights regarding allocations, refunds or adjustments
after 90 days from payment shall be waived by payer.

For questions or disputes please contact us at (646) 862-1465 or email us at info@EcoScribeSolutions.com

 

Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment.

Nicholas W Levi Invoice No. =: 61753
Kightlinger & Gray Invoice Date : 9/9/2020
211 North Pennsylvania Street Total Due _: $703.40
Suite 300

Indianapolis, IN 46204

Remit To: Eco Scribe, LLC
34 Shunpike Road
Suite 3-255
Cromwell, CT 06416

AFTER 10/9/2020 PAY $808.91

Job No. : 32031
BU ID : E-Chicago
Case No. > 1:19-cv-04052-JPH-DLP

Case Name : Nichelle L, Jackson vs. Med-1 Solutions LLC

Exhibit A
Case 1:19-cv-04052-JPH-DLP Document 54

 

Filed 10/12/20 Page 4 of 7 PagelD #: 218

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No, Invoice Date Job No.
238998 8/24/2020 155531
Job Date Case No.
800.869.0873 ww.stewarlrichardson.com 8/20/2020 1:19-CV-04052-JPH-DLP
Case Name
Nichelle L. Jackson v. Med-1 Solutions, LLC
Nicholas W. Levi
KIGHTLINGER & GRAY, LLP Payment Terms
One Indiana Square i
D it
Suite 300 ue upon receip
Indianapolis IN 46204
ORIGINAL AND 1 CERTIFIED COPY OF TRANSCRIPT OF:
Nichelle L. Jackson 1,680.00
TOTAL DUE >>> $1,680.00
AFTER 9/23/2020 PAY $1,764.00
Thank you! Your business is appreciated.
We are now introducing PAPERLESS INVOICING! We will no longer be sending paper invoices unless specifically requested. Invoices are
available for downloading from the repository in addition to the e-mail you receive. If you wish to have all invoices sent to one e-mail
address for your firm, or wish to receive only paper invoices, please reach out to haley@stewartrichardson.com with the details of your
request.
Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment.
Job No. 155531 BU ID :SRA
Nicholas W. Levi Case No, : 1:19-CV-04052-JPH-DLP
KIGHTLINGER & GRAY, LLP Case Name : Nichelle L. Jackson v. Med-1 Solutions, LLC
One Indiana Square
Suite 300 , . | ;
Indianapolis IN 46204 Invoice No, : 238998 Invoice Date : 8/24/2020
Total Due + $1,680.00

Remit To: | STEWART RICHARDSON DEPOSITION
SERVICES

One Indiana Square, Suite 2425

211 N. Pennsylvania

Indianapolis IN 46204

Exhibit B

AFTER 9/23/2020 PAY $1,764.00

 

PAYMENT WITH CREDIT CARD

Cardholder's Name:

 

Card Number:

 

 

Exp. Date: Phone#:
Billing Address:
Zip: Card Security Code:

 

Amount to Charge:
Cardholder's Signature:

 

 

Email:

 

 
Case 1:19-cv-04052-JPH-DLP Document 54 Filed 10/12/20 Page 5 of 7 PagelD #: 219

OD QIU

PTL, APOD ASBL <> $ISOD YOS pure 9/7101-96 L061, = CI Jone

 

£ Jo | adeg Wd 02°€2:Z1 OZOZ/ZL/OL
SdIdOO OLOHd
SUOIINJOS | -PpayA] “A UOSyoEE “T a][aYDIN
IOLd NOLLVYOduoo
06°6 06°6 sv0 00°99 10¢ THAUVI /9LZ101-96L061 O0Z0C/0Z/L0
SHIdOO OLOHd
SUOHNIOS [-Pa|A] “A UOsyoRr *] a[[OYDIN
1OLa NOILLVYOddoo
S20 sL0 cl'0 00's 10g TEORIVIN /9L7101-96L061 OZOZ/TI/L0
SHIdOO OLOHd
SUOTIN[OS | -Pa|l ‘A UOSyoRE -”] aTJOYDIN
lola NOLLVYOduOO
OL One sl0 00°81 10¢ THAAVI /9L7ELO1-96L061 0707/S0/70
Sd1d09 OLOHd
SUONNJOS [-Payl *A uOsyoeL “T aT[aYOIN
lOla NOLLVYOdaOO
Ot r 0c F sl 00°87 10¢ THNAVW /9LTZ101-96L061 6L0Z/OL/EI
SdIdOO OLOHd
SUOIIN[OS [-payA] “A UOSYDEE *] O[[SYDIN
101d NOILVeOdaOD
go's cos Sl0 0O'LS 10s THAAVIA /9LT101-96L061 6102/80/CI
SHIdOO OLOHd
SUONIN]OY [-PI|A “A UOsyoRs *T a[JOYOIN
101d NOILLVYOdaOO
06°0 06°0 slo 00°9 Los THAUVI /9LTLOI-96L061 6L0C/E0/CI
SdIdOO OLOHd
SUOINIOS [-pajl "A UOSyoUL 7] aTFOUDIN
IOLA NOILVYOduoo
06'0 06°0 S10 00°9 los THAUVW /9LZ101-96L061 610/SZ/TI1
LOLA :9poD Ysey
JATJE.LIE A]
‘Uy apor ysey uondiidsag 198A
WX aneA ald svuy jusuodwioy apo AVANIW JAOS JUIID/G] 4A jJoig ajeq

 

SuIySTT

ATT ‘Avity 29 Jesu Ys

 
Case 1:19-cv-04052-JPH-DLP Document 54 Filed 10/12/20 Page 6 of 7 PagelID #: 220

Oo HqIUXA

ETA, POD ASB <> S180 YOS pue 9/7101-962061, = CI Jane

 

€ Jo Z o8eg Wd 02:€@:71 0202/2 1/01
SH1dO9 O.LOHd
SUOHNIOS | -PayAl “A UOSNDEL “] O][SYDIN,
101d NOILVaOddoo
Orz OFT S10 00°91 Los THAAVIW /9L7101-96L061 OZOT/PFZ/80
SHIdOO OLOHd
SUOIIN[OS [-Ppay\] “A UOSNOEL *"T aTJOUDIN
IOLA NOLLVUOdyOD
OST OS’ ec 1 i) 00'OST 10S TAXAUVW /9LTIOT-96L061 OCOT/T 2/80
SHIdOO0 OLOHd
SUOIIN[OS [-PpaJA] "A UOSNSEL *] a]JaYSIN
LOLA NOILVYOdaOD
SCCE SECE S10 00°S1Z 10s “TEHSIUVIN /9LZLOL-962061 0702/61/80
SHIdO9 OLOHd
SUOTINJOS [-Payl “A UOSyoRs “| a]JaYOIN
LOld NOILVaOddOOD
OLS OLS slo O0'8E 10g THAUAVIW /9LELO1-96L061 0202/6 1/80
SHIdO9 O.LOHd
SUOIN[OS [-Payl ‘A UOSyoeL “| a][9YDIN
LOTa NOILVeOduOoD
OLLI OLLI a) 00°SL1 LOS THXUVIN /9Z7101-96L061 0C0Z/P0/80
SdId090 O.LOHd
SUONNI[OS |-Pay] *A UOSyoer “"] aTJOYDIN
LOLA NOILLVYOduOD
SOL cOL S10 00°LP Los “THXUVIW /9LT101-96L061 OZ0Z/F0/80
SHIdOO OLOHd
SUOTINJOS [-PayAl "A VOsyoer “] a]]aq9IN
1Ola NOILVYOddOo
OO°LTI OO°LTIT £10 00°08L los THXAAVI /9LZ101-96L061 0Z0Z/€0/80
SHdIdOO OLOHd
SUOLINJOS ]|-Payl ‘A UOSYOEL 7] AT[OYOIN
IOLA NOILVYOdaOO
0z91 0c Sl'0 00°80T 10 THAUVIW /9LT101-962061 0202/10/80
JAIPBLIEN
Uy apoyd Ase uOndLINsaq 13}) BJA]
WXq an[eA ILI syiuy) qusuoduio0yg apod AyAnsy 1.105 JU9I[D/CI 19 e jJoig 1eq

 

SuIjSI']

ATT ‘AB1D 2 JOSUIPY SHY
Case 1:19-cv-04052-JPH-DLP Document 54 Filed 10/12/20 Page 7 of 7 PagelD #: 221

 

 

O HQTYXH

PTA, APOD SPL <> SISOD YOS PUL 9/7101-962061, = GI Jone

 

€ JO ¢ o8tg Wd 07:£2:Z1 OZOZ/Z 1/01
S$°097$ £8°097$ 00°6EL‘T [BJO], pues
$3097 $8092 00°6€L'I LOTH -apod ysey
Sd1dO9D OLOHd
SUOIIN[OS | -pay] ‘A UOSyoeL *] a][aYDIN
IOLa NOLLVYOduOD
coll SSI slo 0O'LL 10g TAAUVW /9LZ101-962L061 020Z/S 1/60
SdIdO9 O.LOHd
SUONNJOS | -Pay “A UOSyoRL “7] a[JOYIN
LOla NOILVaOdaoo
09°0 09°0 sl0 00'F 10¢ THAAVW /9ZTZ101-96L061 0207/80/60
DATB.LIE NY
‘Uy apoyd YSeL uO dLidsag 19378]
“WX an[vA dL sup jusuodwoy apod AyAnIy JAG 9UAIID/CI 12 eA joig a7eq

 

sunsl']
ATT “ABAD 2M sas UIP Yysry
